COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 COUNTY OF EL PASO,
                                                 §               No. 08-14-00250-CV
                   Appellant,
                                                 §                  Appeal from the
 v.
                                                 §            243rd Judicial District Court
 JOEL NAVAR,
                                                 §             of El Paso County, Texas
                   Appellee.
                                                 §                 (TC# 2010-1789)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

part of the judgment as to the retroactive law claim and the declaratory judgment claim because

the trial court lacked jurisdiction. We therefore vacate that part of the judgment of the court

below and render judgment that these claims be dismissed.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellant, and its sureties, if any, see TEX.R.APP.P. 43.5, and Appellee

each pay one-half (1/2) the costs of this appeal. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2015.

                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Hughes, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)